Case 2:18-cv-00656-RAJ-DEM Document 40 Filed 07/03/19 Page 1 of 3 PageID# 259



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

Trans-Radial Solutions, LLC,                         Civil Action No. 2:18-cv-00656

                              Plaintiff,
       v.

Burlington Medical, LLC et al.,

                              Defendants.


                             PLAINTIFF’S MOTION TO COMPEL

       Plaintiff Trans-Radial Solutions, LLC, by counsel, pursuant to Federal Rules of Civil

Procedure 33, 34, 36, and 37 and Local Rule 26(C), moves this Court for entry of an Order

deeming all objections waived, deeming requested matters admitted, and compelling discovery

responses from defendants Burlington Medical, LLC and Phillips Safety Products, Inc., both of

whom have failed to serve objections, answer any interrogatories, or respond to any document

requests or requests for admission, despite proper service and good-faith efforts by TRS to

resolve this matter without court action. The grounds for the motion, and the specific relief

sought, are set forth more fully in the accompanying memorandum in support.

       Dated: July 3, 2019                  TRANS-RADIAL SOLUTIONS, LLC

                                            By:          /s/ W. Ryan Snow
                                                            Of Counsel
W. Ryan Snow, VSB No. 47423
David C. Hartnett, VSB No. 80452
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, Virginia 23510
Telephone: (757) 623-3000
Facsimile: (757) 623-5735
wrsnow@cwm-law.com
dhartnett@cwm-law.com



                                              1
Case 2:18-cv-00656-RAJ-DEM Document 40 Filed 07/03/19 Page 2 of 3 PageID# 260



and

Bernard S. Klosowski, Jr., Esquire (admitted pro hac vice)
THRIVE IP® INTELLECTUAL PROPERTY LAW FIRM
200 N. Main Street, Suite 500
Greenville, SC 29601
Telephone 864.516.7529
Facsimile 866.747.2595
Ben.Klosowski@Thrive-IP.com

Counsel for Plaintiff

                             CERTIFICATE OF GOOD FAITH

        In accordance with Federal Rule of Civil Procedure 37 and Local Rule 37(E), I hereby
certify that a good faith effort has been made between counsel for Trans-Radial Solutions, LLC
and counsel for Burlington Medical, LLC and Phillips Safety Products, Inc. to resolve the
discovery matters at issue. Counsel met and conferred through multiple electronic
correspondence and by telephone.


                                                          /s/ W. Ryan Snow
                                                   W. Ryan Snow, VSB No. 47423
                                                   David C. Hartnett, VSB No. 80452
                                                   CRENSHAW, WARE & MARTIN, P.L.C.
                                                   150 W. Main Street, Suite 1500
                                                   Norfolk, Virginia 23510
                                                   Telephone: (757) 623-3000
                                                   Facsimile: (757) 623-5735
                                                   wrsnow@cwm-law.com
                                                   dhartnett@cwm-law.com
                                                   Counsel for Plaintiff




                                               2
Case 2:18-cv-00656-RAJ-DEM Document 40 Filed 07/03/19 Page 3 of 3 PageID# 261



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of July 2019, I electronically filed the foregoing
document with the Clerk of the Court for the U.S. District Court, Eastern District of Virginia,
Norfolk Division, using the electronic case filing system of the court. The electronic case filing
system will send a “Notice of Electronic Filing” to the attorneys of record who have consented in
writing to accept this Notice as service of this document by electronic means.

                                                           /s/ W. Ryan Snow
                                                    W. Ryan Snow, VSB No. 47423
                                                    David C. Hartnett, VSB No. 80452
                                                    CRENSHAW, WARE & MARTIN, P.L.C.
                                                    150 W. Main Street, Suite 1500
                                                    Norfolk, Virginia 23510
                                                    Telephone: (757) 623-3000
                                                    Facsimile: (757) 623-5735
                                                    wrsnow@cwm-law.com
                                                    dhartnett@cwm-law.com
                                                    Counsel for Plaintiff




                                                3
